Title: John Thaxter to Abigail Adams, 9 May 1778
From: Thaxter, John
To: Adams, Abigail



Madam
York Town May 9th. 1778

I have had the pleasure of receiving your agreeable favour of the 9th. of April.
I am so exceedingly hurried in copying the Treaties (which are long beyond bounds) that I have had no time to write you fully. Six Copies of the Treaties are wanted, and it falls to me to make them out, as My Companion is absent. Have you done? Have you done? is the Cry every hour of the day. I am almost tired out. However it is a matter of so much Consequence, that I will persevere.
I must beg leave to refer you to the inclosed papers for news. I hope to see Philadelphia shortly as Report says the Hessian Troops are embarking for Europe, and the English for the West Indies. I hope it will prove true.

With the greatest Respect I am Madam, your very Humble Servt.,
J Thaxter Junr.

